This is an appeal from a judgment of the district court of Washington county, in ejectment, in favor of the defendant in error against the plaintiffs in error, for the possession of certain real estate in Washington county and the sum of $386.46, damages for the detention of the same. The petition in error and case-made was filed in this court April 6, 1915, and the said cause was submitted on the motion of defendant in error to affirm the judgment of the lower court on April 19, 1916, having been regularly set down for submission on that date.
The plaintiffs in error have failed to file briefs as required by rule 7 of this court (38 Okla. vi, 137 P. ix), *Page 442 
nor have they requested any extension of time to serve and file briefs herein, nor have they offered any excuse for their failure to serve and file such briefs. On account of such default and failure to file briefs, as prescribed in said rule, the judgment appealed from should be affirmed.
By the Court: It is so ordered.